Title: John H. Lee to James Madison, 12 November 1830
From: Lee, John H.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Daviess Cty
                                
                                Novr 12th 1830
                            
                        
                        
                        Enclosed you have the answers of Mrs Bell & Tapscott to a Bill in chancery filed in the Daviess
                            Circuit Court, by Mrs Willis & yourself: the death of Bell & non-residence of some of his Hiers precluded
                            you from the F C Court; & I was compelled with great reluctance to institute the Suit in Daviess under the most
                            perfect conviction, that every method would be resorted to, to sustain them in possession as long as possible. You also
                            have the answers of Mrs Willis & yourself, it is necessary they should be signed & sworn to in the
                            presence of a Justice for the County & certified by him; You can discover from the papers taken collectively what
                            is necessary to answer & make any alteration you deem necessary: The defendants say they are determined to appeal
                            when a Decree is had here unless you will convey to them two hundred acres of the surplus land in one of the Tracts;
                            & their Atty assures them he can sustain them in possession at least five year: I make these statements to you
                            that you may determine whether it would be most conducive to your interest, to await the delay of the Suit, or purchase
                            thier silence: the Farms are going very much to decay since they have abandoned the Idea of paying for them: In addition
                            to these circumstances, there will be thrown into market in a short time large tracts of land near the Court House of
                            superior quality, and thier locality more eligible than yours; Wm R Griffith notwithstanding the high estimate he put upon
                            your land, is now offering lands adjoining yours, & of similar quality at $150 pr acre, & I believe would
                            take less.
                        In your answer it will be necessary to state the manner you derive title as the title papers are in your
                            Brothers name, & I believe it would be best the contract between your Brother & yourself were filed in the
                            Suit; as to the dates of the Patents, you can refer to them as being filed in the Suit; If attended with no inconvenience
                            to you I shall be glad to receive the necessary papers, as early as March next, in hopes of having every thing prepared by
                            the Apl Term of the Court: Should the defendants be induced to withdraw thier defence a Decree must be had before you can
                            come into Lawful possession of the land— I am Sir; very respectfully your ob Svt
                        
                        
                            
                                John H Lee
                            
                        
                    N BDates of Patents
                        Scond day of July 
                        1798
                        Twelfth day of Jany
                        1784
                        